WiNslow, J.
The question arising is, Do the words set forth in the complaint charge sexual intercourse ? We think not. Words are to be construed in the plain, popular sense in Avhich people would naturally understand- them. Bradley v. Cramer, 59 Wis. 309. We are not aivare that the word “ match ” or “ matched ” has ever acquired the meaning of illicit or criminal intercourse. It is sometimes used as denoting honorable marriage, but the lexicographers go no further. If there was a local or provincial use of the word which gave it the meaning contended for, or if there were extrinsic circumstances by reason of which it was so understood by the hearers at the time the words were uttered, these facts should be alleged by way of inducement. Newell, Slander & L. (2d ed.), 603. The innuendo cannot enlarge the natural and ordinary meaning of the words.
By the Cov/rt.— Order reversed, and action remanded with directions to sustain the demurrer.